              CASE 0:20-cr-00129-NEB-HB Doc. 65 Filed 10/29/20 Page 1 of 2

 PS 8                                                                             Filed Under Seal
 (Rev 5/10)            UNITED STATES DISTRICT COURT
                                       for
                             District of Minnesota

U.S.A. vs. Samuel Elliott Frey                    Docket No. 0864 0:20CR00129-001(NEB/HB)
                      Petition for Action on Conditions of Pretrial Release

        COMES NOW Krystal A. Taylor, U.S. PROBATION OFFICER OF THE COURT,
presenting an official report upon the conduct of Samuel Elliott Frey who was placed under
pretrial supervision by the Honorable Hildy Bowbeer, sitting in the Court at St. Paul on the 11th
day of June, 2020, under the following special conditions:

         x       Pretrial Services Supervision
         x       Surrender Passport
         x       Obtain No New Passport
         x       Travel Restrictions
         x       No Contact with Victim/Witness
         x       Mental Health Assessment and Treatment
         x       Halfway House
         x       Weapons Restriction
         x       No Illegal Use of Controlled Substances
         x       Substance Abuse Testing and No Tampering with Substance Abuse Testing
         x       Report Contact with Law Enforcement
         x       Device Free Location Restriction - Home Detention
         x       Alcohol Abstinence
         x       Comply with directives of state case
         x       Search/Seizure


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is pending disposition for the offense of Arson, in violation of 18 U.S.C. § 844(i).

The defendant is Court-ordered to reside in a pretrial halfway house. On October 28, 2020, the
defendant was unsuccessfully terminated from the Reentry West Halfway House due to violating
the rules of the facility.

Since his release on bond in June 2020, the defendant has resided at the halfway house where he
has received several major and minor rule violations. The parties have been informed of prior
noncompliance. The defendant has since received a serious misconduct violation, and as
remarked, he has been terminated from the program effective October 28, 2020. Due to concerns
as to the defendant’s behavior, the halfway house is requesting swift action be taken. The
termination report from the halfway house is pending.

The above actions violate the defendant's conditions of release pursuant to 18 U.S.C. § 3148.
           CASE 0:20-cr-00129-NEB-HB Doc. 65 Filed 10/29/20 Page 2 of 2
Petition for Action on Conditions of Pretrial Release       RE: Samuel Elliott Frey
Page 2


PRAYING THAT THE COURT WILL ORDER:

That a warrant be issued for the defendant's arrest and a hearing be held to show cause why his
pretrial release should not be revoked.

           ORDER OF THE COURT                            I declare under penalty of perjury that the
                                                         foregoing is true and correct.
Considered d aand
     sidered
          ed   n or
               nd    ordered
                      rde r d this __________
                       dere         _______        day
of __________________,
     ________
            ________ ______, 2020, and ordered           s/Krystal A. Taylor
filed and ma
          m
          made
            addee a ppart
                      art of the recor
                                 records
                                    ords in tthe above
                                    or                   Krystal A. Taylor
case.                                                    U.S. Probation Officer
                                                         612-664-5352

Honorable
      bl BBecky
              k R R. Th
                     Thorson                             Executed on     October 28, 2020
U.S. Magistrate Judge
                                                         Place           Minneapolis

                                                         Approved:

                                                         s/Nicole Smith
                                                         Nicole Smith
                                                         Supervising U.S. Probation Officer
